Citation Nr: 0206958	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-20 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability 
as secondary to service-connected residuals of shell fragment 
wounds to the right thigh.

2.  Entitlement to service connection for a right knee 
disability as secondary to service-connected residuals of 
shell fragment wounds to the right thigh.

3.  Entitlement to a higher rating for a right ankle 
disability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right thigh, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1998 RO decision which denied secondary 
service connection for disabilities of the back and right 
knee, granted service connection and a 10 percent rating for 
a right ankle disability, and denied an increase in a 10 
percent rating for service-connected residuals of shell 
fragment wounds of the right thigh.  

In a November 2000 decision, the Board denied the appeal.  
The veteran appealed the Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a May 2001 order, 
the Court granted a March 2001 motion by the VA Secretary to 
vacate and remand the Board decision in order for the Board 
to address the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No.  106-475, 114 
Stat. 2096 (Nov. 9, 2000).  The case was subsequently 
returned to the Board.  By October 2001 correspondence, the 
Board gave the veteran and his representative an opportunity 
to submit additional evidence and argument.  In response, no 
additional evidence was submitted, but the representative 
submitted additional written argument in April 2002.  



FINDINGS OF FACT

1.  A back disability, which developed many years after 
service, was not caused or worsened by the veteran's service-
connected residuals of shell fragment wounds of the right 
thigh.  

2.  A right knee disability, which developed many years after 
service, was not caused or aggravated by the veteran's 
service-connected residuals of shell fragment wounds of the 
right thigh.  

3.  The veteran's service-connected right ankle disability is 
manifested by arthritis with moderate limitation of motion.  

4.  The veteran's service-connected residuals of shell 
fragment wounds of the right thigh are manifested by no more 
than a moderate injury to the thigh muscle group, and 
asymptomatic scars.  


CONCLUSIONS OF LAW

1.  A back disability is not proximately due to or the result 
of service-connected residuals of shell fragment wounds of 
the right thigh.  38 C.F.R. § 3.310 (2001).

2.  A right knee disability is not proximately due to or the 
result of service-connected residuals of shell fragment 
wounds of the right thigh.  38 C.F.R. § 3.310 (2001).

3.  The criteria for a rating higher than 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2001).

4.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right thigh have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.73, Diagnostic Codes 5314, 5315 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
December 1961 to April 1966.  Service medical records show 
that in January 1962 he sustained a right ankle sprain.  On 
December 18, 1965, he was wounded in action with the enemy in 
Vietnam, sustaining multiple shell fragment wounds to the 
right thigh.  Treatment that day included debridement with 
irrigation and antibiotics.  Three days later, he was 
admitted to a U.S. Naval Hospital in Japan.  On admission, he 
was essentially normal except for the wounded areas.  A 
physical examination revealed five small circular skin 
defects on the anterior upper right thigh, the largest of 
which were two areas measuring 3/4 inch in diameter.  The 
larger part of the anterior thigh was ecchymotic and 
moderately tender.  Distal function and sensation were intact 
with good distal pulses.  X-rays of the right thigh revealed 
numerous metallic densities in the soft tissue of the 
anterior thigh.  The veteran was treated with antibiotics for 
infection of the wound and bed rest for one week.  The 
antibiotics were then discontinued as the wound was 
resolving, and he continued on bed rest.  His wounds healed 
over and he was permitted off-base liberty.  While on 
liberty, the superior thigh wound opened and drained sero-
purulent material.  The veteran was again put on bed rest 
with neomycin dressings and warm compresses.  The wound 
healed slowly, and a culture was done which showed infection.  
The veteran was then started on antibiotics after which his 
wounds resolved well, epithelialized, and became 
asymptomatic.  

After 76 days in the Naval Hospital, the veteran was 
discharged on March 7, 1966 to a temporary holding company 
for a week to allow further healing of his wound.  On March 
14, 1966, he was seen in the surgical clinic and declared 
ready for duty with no demonstrable limitations.  On an April 
1966 separation physical examination, the veteran had seven 
shrapnel scars on the right thigh, and his lower extremities 
were evaluated as normal.  His DD Form 214 (Report of 
Discharge) reflects that his awards included the Purple Heart 
Medal which he received for the shrapnel wounds in his thigh.  

On an October 1969 VA examination, the veteran complained of 
pain in his right hip when he walked and tingling in his 
right leg at times.  On examination, there were non-tender, 
non-depressed scars on the right thigh.  There was no 
limitation of motion.  Gait was normal.  X-rays of the right 
thigh and femur showed several metallic foreign bodies in the 
soft tissues and no osseous abnormalities.  X-rays of the 
right knee and surrounding area revealed a metallic foreign 
body in the anterior muscle group at the junction of the 
distal and middle thirds of the femoral shaft, and no 
significant osseous abnormality.  The diagnoses were foreign 
(metallic) bodies of the right thigh and a foreign body of 
the right knee.  

In a November 1969 decision, the RO granted service 
connection and a 10 percent rating for residuals of shell 
fragment wounds of the right thigh (injury to Muscle Group 
XIV).  

On an October 1974 VA examination, the veteran complained 
that his right thigh often ached, especially after being on 
his feet for a long time.  He reported that prolonged 
standing or sitting without moving produced numbness in the 
thigh, which disappeared on moving around, and that this area 
was more sensitive to accidental bumping.  He reported a 
pulling sensation in the thigh on picking up heavy objects.  
He also complained of an occasional ache in his low back and 
hip.  On examination, the doctor said that denting from right 
thigh scars indicated slight localized muscle loss.  There 
was no muscle herniation.  There was no atrophy of the right 
thigh or calf, and circumferences of both lower extremities 
were the same.  The back, right hip, and right knee all had 
full range of motion.  Walking and squatting were normal.  X-
rays of the pelvis, right thigh, and right knee revealed that 
the bone and joint structures were intact and that there were 
numerous small metallic fragments in the outer aspect of the 
right thigh, all apparently in the soft tissues.  The 
diagnosis was shell fragment wound scars of the right thigh, 
with slight muscle loss (Muscle Group XIV) and retained 
shrapnel fragments.  

VA outpatient records show that in November 1978 the veteran 
complained of pain and numbness in the right thigh which had 
intensified over the past two years.  He reported an 
intermittent decrease in the ability to ambulate.  A physical 
examination revealed that the reflexes were 1+ bilaterally 
and that there was no sensory loss.  X-rays of the thigh 
showed multiple foreign bodies and no bone abnormality.  The 
impression was leg pain secondary to gunshot wound.  In 
January 1979, the veteran was seen again for complaints of 
numbness in the right lateral thigh with stiffness and pain.  
A physical examination revealed decreased sensation in the 
lateral thigh.  The veteran was prescribed stretching 
exercises and heat treatment.  

On a December 1991 VA examination, the veteran complained of 
pain and swelling in the right ankle and numbness of the 
right thigh.  On examination, there was no swelling of the 
right ankle, and ankle range of motion was full.  The right 
thigh had multiple scars from shrapnel wounds, the 
circumferences of the right and left thighs were the same, 
and right thigh muscle strength was as good as the left thigh 
muscle strength.  X-rays of the right ankle revealed a spur 
at the tip of the medial malleolus.  X-rays of the right 
thigh revealed no evidence of fracture or dislocation, 
multiple metal fragments in the soft tissues, and a focal 
area of periosteal bone reaction in the distal portion of the 
right femur probably due to old trauma.  X-rays of the right 
knee revealed very minimal degenerative arthritis.  The 
diagnoses were arthritis of the right ankle joint and 
multiple shell fragment wounds of the right thigh.  

An April 1995 medical record from Jeannette District Memorial 
Hospital indicates that the veteran underwent arthroscopic 
surgery on his right knee with subtotal resection of the 
medial meniscus.  The operative report notes that the medial 
compartment had mild deterioration of the articular cartilage 
to the weight-bearing portion of the medial femoral condyle 
and that there was a tear of the posterior horn of the medial 
meniscus. 

In December 1997, the veteran submitted claims for an 
increased rating for his service-connected residuals of shell 
fragment wounds of the right thigh and for service connection 
for other disabilities of the right lower extremity.  

In a December 1997 letter to the veteran's representative, 
James Masterson, D.O., noted the veteran's report of chronic 
back discomfort and discomfort due to degenerative joint 
disease of the knee and ankle.  He also noted the veteran's 
shrapnel injury in service and stated that ever since then 
the veteran had walked with a limp which had contributed to 
the development of degenerative arthritis in the right lower 
extremity.  The doctor also believed that the limp had 
contributed to chronic low back discomfort and lumbar muscle 
spasm.  There was no indication as to when, if ever, this 
doctor treated the veteran.

On a June 1998 VA examination, the veteran complained of 
right low back pain, right knee pain, right ankle pain, and 
right anterior lateral thigh numbness and pain.  On 
examination, he walked with a normal heel-to-toe gait and was 
able to walk well on his heels and toes.  Strength testing 
was within normal limits, with 5/5 strength for quadriceps, 
hamstrings, tibialis anterior, tibialis posterior, extensor 
hallucis, and flexor hallucis muscles bilaterally.  There was 
also 5/5 strength for hip abduction and adduction.  There was 
some decreased sensation on the anterior and anterolateral 
aspect of the right thigh consistent with his gunshot wound.  
There were 2+ patella tendon and Achilles tendon reflexes 
bilaterally.  A right ankle examination showed a normal 
anterior drawer at neutral and 30 degrees.  There was pain 
over the anterolateral aspect of the ankle over the lateral 
ligamentous complex.  There was also some crepitus on 
rotational movement of the ankle.  X-rays of the right ankle 
showed no significant arthritis.  In the diagnoses, the 
doctor stated that the veteran's spine examination was 
consistent with a degenerative disease and possibly a 
herniated disc, which he did not believe was service-related; 
that the right knee symptoms of pain and a prior medial 
meniscal tear were probably due to basic degeneration and 
were probably not related to military service or to injury; 
that the right ankle examination was consistent with 
arthritis secondary to multiple ankle sprains; and that right 
anterolateral thigh numbness was probably related to getting 
shot in the thigh, with the consistent pain and numbness 
going along with the neural injury from where the bullet 
entered and exited.  

In a July 1998 decision, the RO denied service connection for 
disabilities of the back and right knee, claimed as secondary 
to service-connected residuals of shell fragment wounds.  The 
RO also granted service connection and a 10 percent rating 
for a right ankle disability effective from December 1997, 
and denied an increase in a 10 percent rating for service-
connected residuals of shell fragment wounds to the right 
thigh.  

In December 1998, the veteran submitted a copy of three 
undated photographs, apparently of himself during service 
treatment for his right thigh wounds.  The pictures show 
several circular wounds of varying sizes of the right thigh.  

At a February 1999 RO hearing before a hearing officer, the 
veteran testified that in regard to his right ankle he must 
be very careful when he stepped; that his ankle swelled and 
had shooting pains after an eight-hour shift at work; that 
his right knee also swelled and was painful; that he had 
constant lower back discomfort and a constant limp; that at 
the time he received his shell fragment wounds the doctor had 
to probe the wounds with his fingers for fragments; and that 
in support of his claim he had previously submitted 
photographs that show severe gunshot wounds.  The veteran's 
representative requested a separate rating for the veteran's 
scars from his shell fragment wounds.  

On a February 1999 VA examination, the veteran complained of 
residuals of pain involving the back, hip, knee, and ankle on 
the right side related to a gunshot wound in service.  He 
reported that he worked for the post office as a sorter on a 
cement floor.  On examination, the thigh region had at least 
three scars where there was some remaining defect as a result 
of the gunshot wound.  The overlying skin was fairly mobile.  
He had no significant atrophy in the thigh region.  There was 
5/5 strength of the quadriceps muscles, and the veteran was 
essentially non-tender over that area.  He had decreased 
sensation over the anterior lateral thigh.  Neurological 
examination of the lower extremities showed 5/5 strength in 
the quadriceps, hamstrings, abductors, adductors, extensor 
hallucis longus, tibialis anterior and plantar flexors.  His 
sensation was intact to light touch and pin prick.  He had 2+ 
deep tendon reflexes at the knees and ankles.  There was a 
negative Babinski sign with down-going toes.  The veteran was 
able to ambulate without any significant difficulty or any 
abnormal gait.  He had 2+ dorsalis pedis and posterior tibial 
pulses.  The right ankle showed he had a slightly varus foot, 
and the ankle and subtalar joints had well-preserved motion.  
The range of motion of the ankle was -10 degrees of 
dorsiflexion, 40 degrees of plantar flexion, and 10 degrees 
of inversion and eversion.  On the right side, there was a 
negative anterior drawer and talar tilt test.  There was no 
crepitation of the right ankle joint, and it was relatively 
painless for the veteran to go through the full range of 
motion.  X-rays of the right ankle revealed no significant 
arthritis or acute fractures, and there was a posterior os 
trigonum which was consistent with a report in 1991 from 
which there seemed to be no essential change.  X-rays of the 
thigh showed shrapnel fragments in the anterolateral region.  
The diagnoses were spinal complaints consistent with 
degenerative changes and a herniated disk confirmed by an MRI 
(as reported by the veteran), which was not believed to be 
service-related; history of a right knee arthroscopy and 
partial meniscectomy with some degenerative changes which 
were likely secondary to this and which could not be related 
to the veteran's military service or gunshot injury; mild 
arthritic changes of the right ankle, which was at least as 
likely as not related to ankle sprains in service; and right 
anterolateral thigh numbness and pain which were related to 
the gunshot wound and consistent with where the shrapnel 
remained.  

In an October 2000 statement, Ann Marie Gordon, M.D., a 
medical consultant for the veteran's representative and a 
director of occupational health at Washington Hospital 
Center, indicated that she reviewed the veteran's claim and 
pertinent medical records.  She stated that, although medical 
evaluations in 1998 and 1999 showed no evidence of abnormal 
gait, the veteran had indicated that his episodes of 
inability to ambulate and resultant pathologic gait was 
chronic albeit intermittent.  The doctor stated that it was 
conceivable that the veteran's inability to ambulate at the 
time of his evaluations did not reflect the chronicity of his 
abnormal gait.  The doctor stated that the veteran described 
many years of limping, which she noted was an asymmetric 
deviation from a normal gait pattern.  The doctor related 
that significant thigh pain could result in an abnormal gait 
cycle and improper biomechanics with significant consequences 
to knee joints and back muscles.  She further related that 
individuals with knee osteoarthritic symptoms may employ 
altered gait patterns to reduce the loading of painful joints 
and that such changes in gait could place undue stress on 
lower back muscles and unnecessary loads on the spine.  Dr. 
Gordon concluded that, in light of this, it was as likely as 
not that the veteran's altered gait due to his service-
connected right thigh injury would over a period of years 
result in joint disease of the right knee and musculoskeletal 
strain of the lower back.  

II.  Analysis

A.  VCAA

The March 2001 motion by the VA Secretary and the May 2001 
Court order direct that the Board determine whether there has 
been compliance with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5103, 
5103(a) (West Supp. 2001).  The companion VA regulation is 
found at 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The early case law from the Court, following enactment of the 
VCAA, including near the time of the Secretary's motion/Court 
order in the present appeal, was that cases involving almost 
any VA claim had to be remanded to determine the 
applicability of the VCAA.  See, e.g., Holliday v. Principi, 
14 Vet.App. 280 (2001).  However, the case law has evolved, 
and the Court has more recently recognized that the VCAA does 
not apply and remands are not required in a number of 
situations, such as when the record shows the evidence has 
already been fully developed and that there is no reasonable 
possibility that further development would aid in 
substantiating a claim.  See, e.g., Wensch v. Principi, 15 
Vet.App. 362 (2001).

Moreover, recent cases from the U.S. Court of Appeals for the 
Federal Circuit indicate that when VA action (including RO 
and Board action) on a claim was completed prior to enactment 
of the VCAA, and an appeal is taken to the Court, the Court 
should not retroactively apply the notice and duty to assist 
provisions of the VCAA.  See Bernklau v. Principi, No. 00-
7122 (Fed. Cir. May 20, 2002); Dyment v. Principi, No. 00-
7075 (Fed. Cir. Apr. 24, 2002).  In a November 6, 2000 
decision, the Board denied the claims.  The VCAA was enacted 
on November 9, 2000.  As the Board decision was prior to the 
enactment of the VCAA, it seems (from the recent Federal 
Circuit cases) that the notice and duty to assist provisions 
of the VCAA would not apply to appellate proceedings in the 
Court.  

In any event, the November 2000 Board decision has been 
vacated by the Court, and the Board must address whether 
there has been compliance with the notice and duty to assist 
provisions of the VCAA.

In pertinent part, the VCAA provides that the VA is to notify 
the claimant of the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In addition, 
the VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
including obtaining identified medical records and providing 
a VA examination when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The file shows that through correspondence, the statement of 
the case, supplemental statements of the case, and a hearing 
on appeal, the veteran has been fully notified of the 
evidence necessary to substantiate his claims.  He has a 
representative who is versed in VA benefits and who has 
actual knowledge of the evidence necessary to substantiate 
the claims.  With regard to the duty to assist, all relevant 
existing evidence identified by the veteran has been 
obtained.  VA examinations with medical opinions have been 
provided.  There appears to have been complete compliance 
with the duty to assist provisions of the new law.

In sum, the veteran has been notified of the evidence 
necessary to substantiate the claims, and the facts relevant 
to the claims have been properly developed, such that the VA 
has satisfied its obligation under the VCAA and companion 
regulation.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

B.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. 

The veteran contends that he has back and right knee 
disabilities which are attributable to his service-connected 
residuals of shell fragment wounds in the right thigh.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The medical evidence shows that during service in 1965 the 
veteran sustained shell fragment wounds of his right thigh 
(the residuals of which are now service connected), and no 
gait disturbance was reported on the 1966 separation 
examination.  Post-service evidence includes a 1969 VA 
examination which shows a normal gait.  The veteran initially 
complained of occasional low back pain on a 1974 VA 
examination.  The examination revealed that the back and 
right knee had full range of motion and that the veteran 
could walk and squat normally.  X-rays of the pelvis and 
right knee revealed that the bone and joint structures were 
intact.  In 1978, the veteran complained on a VA outpatient 
visit of an intermittent decrease in the ability to ambulate, 
but there were no reported objective findings of a gait 
disturbance at that time.  At a 1991 VA examination, right 
thigh muscle strength and circumference were normal.  VA X-
rays of the right knee revealed minimal degenerative 
arthritis.  In 1995, the veteran underwent arthroscopic 
surgery on his right knee with subtotal resection of the 
medial meniscus.  

In support of his secondary service connection claim, the 
veteran submitted a 1997 statement from Dr. Masterson who 
noted the veteran's report of back and right knee complaints 
and his history of shrapnel injury in service.  The doctor 
stated the veteran had walked with a limp ever since the 
service injury and opined that the limp had contributed to 
the development of low back and right knee disabilities.  
There is no indication as to when, if ever, this doctor 
treated the veteran.  Both doctors on VA examinations in 1998 
and 1999 opined that degenerative changes of the spine and 
right knee were not related to service or to the gunshot 
injury but were probably due to basic degeneration.  There 
was no gait disturbance shown on either of these 
examinations.  The veteran's representative submitted an 
October 2000 statement from its medical consultant, Dr. 
Gordon, who opined that it was as likely as not that the 
veteran's altered gait due to his service-connected right 
thigh injury would, over time, result in joint disease of the 
right knee and musculoskeletal strain of the lower back.  

A review of the record shows there is medical evidence that 
is both supportive (the statements of Dr. Masterson and Dr. 
Gordon) and contrary (two VA examination reports) to the 
veteran's claim that his low back and right knee conditions 
were attributable to his service-connected shell fragment 
wounds of the right thigh.  On review of all the evidence, 
the Board finds that the recent VA examination reports are 
more probative and persuasive on the question of secondary 
service connection.  The VA opinions were rendered after a 
comprehensive evaluation of the shell fragment wound 
residuals, the back disability, and the right knee 
disability, in concert with a review of historical medical 
records.  The historical medical records demonstrate no gait 
disturbance at any time after service.  In contrast, it 
appears Dr. Masterson rendered his opinion on the basis of 
the veteran's own self-reported history.  For example, he 
stated that the veteran walked with a limp ever since the in-
service shrapnel injury.  However, the medical evidence only 
showed a subjective complaint of an intermittent decrease in 
the ability to ambulate in 1978, with no objective findings 
of a gait disturbance at that time.  Other medical records 
show no gait disturbance from the time of the veteran's 1966 
separation from service through the time of the 1999 VA 
examination.  As the basis for the doctor's medical opinion 
is the unsubstantiated medical history of an altered gait 
proffered by the veteran, the doctor's statement that the 
veteran's service-connected right thigh injury contributed to 
the low back and right knee disabilities lacks probative 
value.  See Reonal v. Brown, 5 Vet.App. 458 (1993); Swann v. 
Brown, 5 Vet.App. 229 (1993); Godfrey v. Brown, 8 Vet.App. 
113 (1995).  

Dr. Gordon apparently reviewed at least some of the veteran's 
medical records, and she similarly attributed the veteran's 
right knee and lower back disabilities to a gait disturbance 
associated with the service-connected right thigh injury.  
The only recorded complaint of a limp that Dr. Gordon cited 
was that which was made in a VA outpatient record in 1978, 
and she extrapolated from this single complaint and concluded 
that the veteran had a chronic pathologic gait which affected 
his back and right knee.  Again, however, there were no 
objective findings of a gait disturbance at the 1978 
outpatient visit, and other records from the time of the 
veteran's 1966 service separation through the time of the 
1999 VA examination show a normal gait.  The medical evidence 
does not reflect that the veteran had a chronic altered gait 
pattern.  Dr. Gordon's speculative statement is contradicted 
by historical records, and thus her statement lacks probative 
value.  

As between the VA and private medical statements, the Board 
concludes, for the reasons noted, that the VA opinions are 
more probative in determining the issue of secondary service 
connection for back and right knee disabilities.  See Wensch, 
supra.

The weight of the credible evidence demonstrates that the 
veteran's back and right knee conditions, which developed 
years after service, were not caused by his service-connected 
residuals of shell fragment wounds of the right thigh.  It is 
neither argued nor demonstrated by the evidence that there is 
an additional increment of back and right knee disability due 
to the service-connected residuals of shell fragment wounds 
of the right thigh (i.e., the Allen aggravation theory of 
secondary service connection).  The veteran's back and right 
knee disabilities are not proximately due to or the result of 
service-connected residuals of shell fragment wounds of the 
right thigh, and thus secondary service connection is not 
warranted.

The preponderance of the evidence is against the claims for 
secondary service connection for back and right knee 
disabilities.  Thus the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Right Ankle

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The veteran's right ankle disability is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Code 5271, 
for limited motion of the ankle.  Under that code, moderate 
limitation of motion of the ankle warrants a 10 percent 
rating and marked limitation of motion of the ankle warrants 
a 20 percent rating.  Normal (full) range of motion of the 
ankle is from 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

The medical evidence shows that on a VA examination in 1991 
there was full range of motion of the ankle.  X-rays revealed 
a bone spur at the tip of the medial malleolus.  On a 1998 VA 
examination, the veteran complained of right ankle pain but 
was able to walk with a normal heel-to-toe gait.  There was 
pain over the anterolateral aspect of the ankle and some 
crepitus on rotational movement of the ankle.  Although X-
rays revealed no significant arthritis, the examiner stated 
that the right ankle examination was consistent with 
arthritis secondary to multiple ankle sprains.  On a 1999 VA 
examination, the right ankle had 2+ deep tendon reflexes.  
The ankle showed a slightly varus foot, but the ankle and 
subtalar joints had well-preserved motion.  Also, the range 
of motion was 10 degrees of dorsiflexion, 40 degrees of 
plantar flexion, and 10 degrees of inversion and eversion, 
which was relatively painless for the veteran to go through.  
There was no crepitus of the joint.  X-rays of the right 
ankle revealed a posterior os trigonum but no significant 
arthritis.  The diagnosis was mild arthritic changes of the 
right ankle.  At his 1999 hearing, the veteran claimed his 
ankle swelled and had shooting pains after working a shift at 
his job.  However, the objective medical evidence shows no 
more than moderate limitation of motion of the right ankle, 
and such is to be rated 10 percent under the cited rating 
criteria.  There is no credible evidence of additional 
limited motion due to pain on use or during flare-ups as 
might warrant a higher rating under the limitation of motion 
code.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Considering all the evidence, the Board finds that no more 
than a 10 percent rating is warranted.  The medical evidence 
does not show that the veteran's right ankle has marked 
limitation of motion for a higher rating under Code 5271.  
Moreover, at no time since the effective date of service 
connection has the right ankle been more than 10 percent 
disabling.  Fenderson v. West, 12 Vet. App. 119 (1999) 
("staged ratings" to be considered in initial rating cases).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



2.  Residuals of Shell Fragment Wounds of the Right Thigh

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.73, Code 5314, for rating injury to 
muscle group (MG) XIV, it is noted the muscles function to 
provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial (Maissiat's) band acting with MG XVII [of the 
pelvic girdle] in postural support of the body, and acting 
with hamstrings in synchronizing the hip and knee.  These 
anterior thigh group muscles are the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  A moderate disability 
warrants a 10 percent rating, a moderately severe disability 
warrants a 30 percent rating, and a severe disability 
warrants a 40 percent rating.  

Under 38 C.F.R. § 4.73, Code 5315, for rating injury to MG 
XV, it is noted the muscles function to provide adduction of 
the hip, flexion of the hip, and flexion of the knee.  These 
mesial thigh group muscles are the adductor longus, adductor 
brevis, adductor magnus, and gracilis.  A moderate disability 
warrants a 10 percent rating, a moderately severe disability 
warrants a 20 percent rating, and a severe disability 
warrants a 30 percent rating.  

The veteran's service-connected residuals of shell fragment 
wounds of the right thigh are currently evaluated as 10 
percent disabling, indicating a moderate muscle disability 
under Codes 5314 and 5315.  In order for an increased rating 
to be assigned, the veteran must be shown to have a 
moderately severe injury to one of the thigh muscle groups.  
38 C.F.R. § 4.73, Codes 5314 and 5315.  The factors to be 
considered in evaluating residuals of shell fragment wounds 
are listed in 38 C.F.R. § 4.56.  Information in this 
regulation provides guidance only and is to be considered 
with all other factors in the individual case.  Robertson v. 
Brown, 5 Vet. App. 70 (1993).

Under 38 C.F.R. § 4.56, "moderate" disability results from 
through and through or deep penetrating wounds of short 
track, without residuals of debridement or of prolonged 
infection.  The record must show in-service treatment for the 
wound and consistent complaints of one or more of the 
cardinal symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include evidence of small or linear 
scars indicating the short track of the missile through 
muscle tissue.  There should be some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56.

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular cicatrization.  The record must show a 
prolonged hospitalization for treatment of the wound, as well 
as consistent complaints of the cardinal symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
scar evidence of the missile track through one or more muscle 
groups.  There should be loss of deep fascia, muscle 
substance, or normal firm resistance of muscles when compared 
with the sound side.  Tests of the strength and endurance 
when compared with the sound side should demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56.

"Severe" disability results from through and through or 
deep penetrating wounds with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The record must show a prolonged 
hospitalization for treatment of the wound, as well as 
consistent complaints of the cardinal symptoms of muscle 
disability worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in track of the missile.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  The muscles should swell or 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side should indicate 
severe impairment of function.  If present, other signs of 
severe muscle disability include adhesion of scar tissue to 
bone in an area where bone is usually protected by muscle, 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests, visible or measurable atrophy, 
and adaptive contraction of an opposing group of muscles.  38 
C.F.R. § 4.56.

The veteran's residuals of shell fragment wounds of the right 
thigh also include healed scars.  Under applicable criteria, 
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Code 7803.  A 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Code 7804.  
When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  Scars may be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Code 7805.  

The historical and recent medical records, to include the VA 
examinations in 1998 and 1999, show that the veteran had 
residual muscle impairment as the result of multiple shell 
fragment wounds to the anterior surface of the right thigh in 
service.  The wounds, which involved only soft tissue, were 
debrided.  Distal function and sensation were intact, and 
there were good distal pulses.  At the hospital, the veteran 
was treated with antibiotics for infection for a week until 
the wounds had begun to resolve (but he continued on bed 
rest).  While he was on off-base liberty, one of the wounds 
reopened and drained sero-purulent material.  After treatment 
with additional antibiotics, the wound resolved well and 
became asymptomatic.  The veteran was hospitalized at the 
time of the injury in 1965 and after treatment was returned 
to duty with no demonstrable limitations.  At military 
discharge in 1966, there were no abnormalities noted with 
regard to the right lower extremity, except for seven 
shrapnel scars on the right thigh.  After service, on a VA 
examination in 1969, the veteran complained of tingling in 
the right leg at times.  The shell fragment wound scars were 
non-tender and non-depressed, and X-rays revealed several 
metallic foreign bodies in the soft tissues of the right 
thigh but no osseous abnormalities.  On a 1974 VA 
examination, the veteran complained that his right thigh 
often ached and that there was numbness in the thigh on 
prolonged standing or sitting.  The diagnosis was shell 
fragment wound scars of the right thigh with slight muscle 
loss (Muscle Group XIV) and retained shrapnel fragments (in 
the soft tissues).  In late 1978 and early 1979, the veteran 
was seen with complaints of pain and numbness in the right 
thigh.  On a 1991 VA examination, he complained of right 
thigh numbness.  An examination showed shell fragment wound 
scars and right thigh muscle strength that was equal to left 
thigh muscle strength.  

More recent evidence shows the veteran was examined by the VA 
in 1998 and 1999 for complaints of pain and numbness in the 
right thigh area.  He had a normal gait, his patella and 
Achilles tendon reflexes were 2+ bilaterally, and his 
strength was within normal limits (i.e., 5/5 strength for 
right lower extremity muscles).  Also, there was no 
significant muscle atrophy noted in the thigh region.    

The above-described complaints and findings of the veteran's 
shell fragment wound residuals more closely approximate the 
criteria for a moderate muscle disability.  While the 
veteran's shell fragment wounds of the right thigh were 
penetrating wounds requiring debridement, which is 
contemplated by a moderately severe muscle injury, the 
historical evidence does not show that he was hospitalized 
for a prolonged period (he was hospitalized for 76 days 
during which he was permitted off-base liberty), that there 
was a consistent record of complaint of the cardinal symptoms 
of muscle disability, or that he was unable to keep up with 
work requirements following service.  Moreover, there is no 
positive objective evidence of muscle impairment on strength 
testing.  Accordingly, the Board finds that no more than a 10 
percent rating for residuals of shell fragment wounds of the 
right thigh is warranted under the applicable rating criteria 
for muscle impairment.  

As for the scar residuals, the veteran's representative 
requested a separate rating for scars.  At his military 
discharge, the veteran was noted to have seven shell fragment 
wound scars of the right thigh.  A few years after service on 
a VA examination in 1969, his scars were noted to be non-
tender and non-depressed.  References to the scars on 
subsequent VA reports did not show them to be symptomatic, 
nor has the veteran claimed them to be such.  On a VA 
examination in 1999, there were at least three scars where 
some remaining defect was noted, but the overlying skin was 
fairly mobile and the thigh area was non-tender.  This 
evidence as a whole demonstrates that the shell fragment 
wound scars are essentially asymptomatic.  Accordingly, the 
Board finds that a separate 10 percent rating for scars under 
Codes 7803 or 7804 is not warranted.  

It is also noted that the veteran claims his shell fragment 
wounds of the right thigh involved nerve damage in addition 
to muscle damage.  The recent medical records repeatedly 
refer to complaints of pain and numbness in the right thigh 
region, and recent VA examiners have indicated that such 
complaints were consistent with a neural injury from the 
entrance and exit sites of the shell fragments.  On the 1998 
and 1999 VA examinations, such neurological problem is 
objectively shown by some decreased sensation over the 
anterior and anterolateral aspect of the right thigh.  
However, this finding of mild neural damage as a result of 
shell fragments does not demonstrate severe to complete 
paralysis for a separate 10 percent rating under 38 C.F.R. 
§ 4.124a, Code 8529 (for external cutaneous nerve of thigh).  
Moreover, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part 
unless the injuries affect different functions.  38 C.F.R. 
§ 4.55(a).  The muscle impairment and minor neurological 
impairment do not affect different functions in the present 
case.

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 10 
percent rating for residuals of shell fragment wounds of the 
right thigh.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  





ORDER

Service connection for a back disability as secondary to 
service-connected residuals of shell fragment wounds of the 
right thigh is denied.

Service connection for a right knee disability as secondary 
to service-connected residuals of shell fragment wounds of 
the right thigh is denied.  

A higher rating for a right ankle disability is denied. 

An higher rating for residuals of shell fragment wounds of 
the right thigh is denied.

		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

